        Case 1:19-cv-00830-JB-LF Document 172 Filed 07/09/21 Page 1 of 8




                          IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO


THE ESTATE OF ROSE SKY TOLBERT,
by and through Personal Representative,
THEODORE BARUDIN, ESQ., and
PHILLIP TOLBERT AND CHARLENE
SUINA, Individually,

                               Plaintiffs,

       v.                                                            19-CV-830 JB/LF

THE UNITED STATES OF AMERICA,

                               Defendant.

   UNITED STATES’ NOTICE OF NON-APPEARANCE AND MOTION TO QUASH
       SUBPOENA OR FOR PROTECTIVE ORDER (HOLLY RAINIER, R.N.)

       Defendant United States of America, by undersigned Government counsel, gives notice

that nonparty witness Holly Rainier, R.N. will not appear for a deposition on July 25, 2021, as

directed by Plaintiffs’ Notice of Oral and Videotaped Deposition Duces Tecum of Holly Rainer

(sic), RN (Deposition Notice), which was served by email on June 25, 2021. Based on the good

cause demonstrated below, the United States respectfully moves this Court pursuant to Fed. R.

Civ. P. 26(c)(1) for the issuance of a protective order barring Plaintiffs from taking Ms. Rainier’s

deposition. Plaintiffs served a subpoena for Ms. Rainier’s deposition along with the Deposition

Notice, which the United States moves to quash for the same reasons described below in seeking

a protective order. See Fed. R. Civ. P. 45(d)(3).

       Government counsel has attempted in good faith to resolve the issues raised herein as

required by Fed. R. Civ. P. 26(c)(1). Pursuant to D.N.M. LR-Civ. 7.1(a), on July 8, 2021,

Government counsel notified Plaintiffs’ counsel of the United States’ intention to file this motion.

Plaintiffs are opposed.
         Case 1:19-cv-00830-JB-LF Document 172 Filed 07/09/21 Page 2 of 8




                          RELEVANT FACTUAL BACKGROUND

         1.    In their Complaint to Recover Damages for Wrongful Death and Loss of

Consortium Arising from Medical Negligence (Complaint), Plaintiffs allege that the medical

providers at Gallup Indian Medical Center (GIMC) were negligent in their treatment of Plaintiff

Charlene Suina during the labor and birth of Rose Sky Tolbert (Baby Tolbert), resulting in the

death of the infant approximately two hours after her birth on September 10, 2017. Doc. 1.

         2.    Regina Williams, R.N. cared for Plaintiff Suina after she was admitted to GIMC

and cared for Baby Tolbert immediately after her birth. Plaintiffs allege that Ms. Williams’ care

of Baby Tolbert fell below a reasonable standard of medical care, contributing to the death of Baby

Tolbert. Doc. 1 ¶ 14.

         3.    On October 28, 2020, Plaintiffs’ counsel took Ms. Williams’ deposition. Plaintiffs’

counsel questioned Ms. Williams almost exclusively about another, unrelated event involving a

stillborn infant on or about October 27, 2018—over a year after the death of Baby Tolbert—and

an unsubstantiated complaint to the New Mexico Board of Nursing (“Nursing Board complaint”)

that followed. See Deposition of Regina Williams, R.N., October 28, 2020 attached as Ex. A, 14:2-

19:21.

         4.    During her deposition, Ms. Williams explained that the unsubstantiated Nursing

Board complaint had been submitted to the New Mexico Board of Nursing by her then-supervisor,

Holly Rainier, R.N. Id. at 15:13-15:21.

         5.    The Nursing Board complaint concerned Ms. Williams’ documentation in the

medical record of the stillborn infant; in particular, it alleged that Ms. Williams inappropriately

added to and changed documentation in a patient’s medical record six days after the date that Ms.

Williams provided care to the patient. See New Mexico Board of Nursing Complaint Form,


                                                2
        Case 1:19-cv-00830-JB-LF Document 172 Filed 07/09/21 Page 3 of 8




December 14, 2018, attached as Ex. B. It noted that Ms. Williams made the changes to the medical

record after finding handwritten notes in her pocket. Id. The Nursing Board complaint did not

allege that Ms. Williams acted inappropriately in caring for the mother or the stillborn infant;

rather, it alleged that a medication error was made by another nurse before Ms. Williams’ shift. Id.

       6.      Plaintiffs’ counsel questioned Ms. Williams extensively about the incident during

her deposition and Ms. Williams did not dispute the essence of the allegations made in the Nursing

board complaint; that is, that she made a late entry into the medical record of the unrelated patient

after finding notes in her scrubs. See Ex. A at 68:11-71:3.

       7.      The Nursing Board complaint to the New Mexico Board of Nursing, which was

submitted on December 14, 2018, resulted in no discipline against Ms. Williams. See New Mexico

Board of Nursing Verification Report, July 7, 2021, attached as Ex. C. The Board of Nursing

subsequently renewed Ms. Williams’ nursing license without restriction. Id.

       8.      Ms. Rainier had no role in the care of either Plaintiff Charlene Suina or Baby

Tolbert, and her name appears in no medical record or other documentation related to their care.

       9.      Ms. Rainier has not been disclosed by any party in their required disclosures under

Fed. R. Civ. P. 26(a)(1), in any supplement thereto, nor in the parties’ Joint Status Report. Doc.

115 at 6, 15-16; Doc. 28.

       10.     On June 25, 2021, Plaintiffs served Government counsel with notices of depositions

duces tecum and subpoenas for several witnesses, including Ms. Rainier. See Notice and Subpoena

for Holly Ranier (sic), attached as Ex. D.

       11.     Plaintiffs requested four hours for Ms. Rainier’s deposition. See Email from Julia

Coulloudon, June 17, 2021, attached as Ex. E.




                                                 3
        Case 1:19-cv-00830-JB-LF Document 172 Filed 07/09/21 Page 4 of 8




       12.        Ms. Rainier’s deposition notice instructs her to bring the following documents to

her deposition:

                  1.     Any notes and documents you have made concerning Charlene
                         Suina and/or Rose Tolbert or this case;

                  2.     Copies of all electronic or written communications you have had
                         with anyone other than your lawyer regarding Charlene Suina
                         and/or Rose Tolbert.

                  3.     Your original medical file regarding Charlene Suina and/or Rose
                         Tolbert.

                  4.     Any documents that you have reviewed concerning Charlene Suina
                         and/or Rose Tolbert or this case that me (sic) be referenced in your
                         deposition.

                  5.     Most recently updated professional resume or curriculum vitae
                         concerning your qualifications.

                  6.     A complete copy of your professional licensure file.

See Ex. D. Ms. Rainier’s subpoena directs her to bring the documents described in her Deposition

Notice to her deposition. Id.

                                       LEGAL STANDARD

       Federal Rule of Civil Procedure 45(d)(1) imposes a duty on the party or attorney issuing

and serving a subpoena to “take reasonable steps to avoid imposing undue burden or expense on a

person subject to the subpoena,” as well as a duty on the Court to “enforce this duty and impose

an appropriate sanction . . . on a party or attorney who fails to comply.” Federal Rule of Civil

Procedure 45(d)(3)(A) requires the Court to quash a subpoena that “(iii) requires disclosure of

privileged or other protected matter, if no exception or waiver applies; 1 or (iv) subjects a person



1
  Given Plaintiffs’ questions of Ms. Williams during her deposition, it is anticipated that any
questioning of Ms. Rainier would further delve into the circumstances of the stillborn infant born
more than a year after the death of Baby Tolbert. Any examination of the circumstances of the


                                                  4
        Case 1:19-cv-00830-JB-LF Document 172 Filed 07/09/21 Page 5 of 8




to undue burden.” “The party . . . moving to quash a subpoena has the burden to demonstrate good

cause and/or privilege to be protected.” Morales v. E.D. Etnyre & Co., 228 F.R.D. 694, 696

(D.N.M. 2005) (Browning, J.).

       Rule 26(c) of the Federal Rules of Civil Procedure provides the Court with broad

discretion, for good cause shown, to “issue an order to protect a party or person from annoyance,

embarrassment, oppression, or undue burden or expense.” Fed. R. Civ. P. 26(c)(1). This discretion

includes orders forbidding the requested discovery altogether. Id. R. 26(c)(1)(A). The party

seeking the protective order bears the burden of showing good cause. See New Mexico ex rel.

Balderas v. Real Est. L. Ctr., P.C., 429 F. Supp. 3d 996, 1007 (D.N.M. 2019) (Browning, J.).

                                            ARGUMENT

       Holly Rainier, R.N., has not been disclosed by any party in their required disclosures under

Fed. R. Civ. P. 26(a)(1) or any supplement thereto. Ms. Rainier had no role in the medical care

and treatment provided to Baby Tolbert and/or Plaintiff Suina. Ms. Rainier’s name was not

associated with this case until the October 28, 2020 deposition of Regina Williams, R.N., a nurse

who cared for Plaintiff Suina and Baby Tolbert. During her deposition, Ms. Williams identified

Ms. Rainier as the supervisor who had filed a complaint against Ms. Williams with the New

Mexico Board of Nursing related to an event involving a different patient that occurred in October

or November 2018, more than one year after the death of Baby Tolbert. See Ex. A at 15:20-16:6.

Plaintiffs’ counsel’s stated purpose of interrogating Ms. Williams about this unrelated event and



unrelated stillbirth is likely to violate the privacy rights of the mother and stillborn infant pursuant
to the Health Insurance Portability and Accountability Act (“HIPAA”) Privacy Rule, 45 CFR Parts
160 and 164. The complaint also references the preparation of materials for and a discussion arising
in a Root Cause Analysis, part of GIMC’s medical quality assurance program, and Ms. Rainier
would be prohibited from testifying regarding anything arising from the Root Cause Analysis
pursuant to 25 U.S.C. § 1675(b) and (c). See Ex. B.

                                                   5
        Case 1:19-cv-00830-JB-LF Document 172 Filed 07/09/21 Page 6 of 8




subsequent unsubstantiated complaint to the Board of Nursing was because her “credibility is in

question.” Id. at 26:11-26:15. The Board of Nursing issued no discipline against Ms. Williams and

her New Mexico nursing license remains active through February 28, 2023. See Ex. C.

        Ms. Williams’ credibility is not in question; there has been no evidence to suggest that she

has made any untruthful statement or that her character is untrustworthy. The unsubstantiated

complaint made against Ms. Williams by Ms. Rainier alleges that that Ms. Williams

inappropriately made changes to a patient’s electronic medical record after finding handwritten

notes about the patient in the pocket of her scrubs several days after caring for the patient. See Ex.

B. Ms. Williams was questioned by ambush about this unrelated event during her deposition in

this case and testified extensively about the circumstances. See Ex. A at 19:11-21. “Evidence of a

person’s character or character trait is not admissible to prove that on a particular occasion the

person acted in accordance with the character or trait.” Fed. R. Evid. 404(a)(1). Further, “extrinsic

evidence is not admissible to prove specific instances of a witness’s conduct or in order to attack

or support the witness’s character for truthfulness.” Fed. R. Evid. 608(b). Even if Ms. Rainier’s

allegations against Ms. Williams had resulted in discipline by the Board of Nursing, they still

would not be admissible evidence against her in this litigation to impugn Ms. Williams’ character

or prove liability.

        The documents that Plaintiffs requested Ms. Rainier to bring to her deposition also

demonstrate that Plaintiffs have no good faith basis to seek her testimony. Her Deposition Notice

seeks documents that are identical to the documents that have been sought for witnesses who were

involved in the care of Plaintiff Suina and Baby Tolbert even though it is undisputed that Ms.




                                                  6
        Case 1:19-cv-00830-JB-LF Document 172 Filed 07/09/21 Page 7 of 8




Rainier had no role in providing care for either patient. See Ex. D. 2 There is no evidence

whatsoever to suggest that Ms. Rainier has any unique knowledge – or any knowledge at all –

about the facts or circumstances related to the birth or death of Baby Tolbert. Plaintiffs’ Deposition

Notice misleadingly suggests that it is a good faith inquiry into the facts of Plaintiffs’ case when

the clear purpose is to excavate allegations stemming from an unrelated event that occurred more

than a year after the death of Baby Tolbert.

       “The court may, for good cause, issue an order to protect a party or person from annoyance

…or undue burden or expense… [,]” including issuing an order forbidding discovery. Fed. R. Civ.

P. 26(c)(1). While information sought in discovery “need not be admissible in evidence in order

to be discoverable,” a party’s query in discovery must be “relevant to any party’s claim or defense,

and proportional to the needs of the case …[.]” Fed. R. Civ. P. 26(b)(1). Plaintiffs should not be

permitted to require Ms. Rainier to bear the undue burden of a duces tecum deposition about an

event in which she had no role, nor should they be able to increase the costs of the litigation to

explore irrelevant, inadmissible lines of questioning. For these reasons, there is good cause for the

Court to issue a protective order prohibiting Plaintiffs from taking Ms. Rainier’s deposition.




2
  See, e.g., Notices for February 21, 2021 deposition of Kizzie Ricks, CNM, and July 21, 2021
deposition of Donna Brigle-Day, R.N., attached as Exs. F and G, respectively, each of which
includes an identical duces tecum request.

                                                  7
        Case 1:19-cv-00830-JB-LF Document 172 Filed 07/09/21 Page 8 of 8




                                         CONCLUSION

       For the foregoing reasons, the United States respectfully requests that the Court quash the

subpoena or issue a protective order preventing Plaintiffs from deposing Holly Rainier, R.N.

                                              Respectfully Submitted,

                                              FRED J. FEDERICI
                                              Acting United States Attorney


                                              /s/ Elizabeth M. Martinez 7/9/21
                                              ELIZABETH M. MARTINEZ
                                              CHRISTINE LYMAN
                                              KIMBERLY BELL
                                              Assistant United States Attorneys
                                              P.O. Box 607
                                              Albuquerque, New Mexico 87103
                                              (505) 224-1469 | (505) 224-1532
                                              elizabeth.martinez@usdoj.gov
                                              christine.lyman@usdoj.gov
                                              kimberly.bell@usdoj.gov

                                CERTIFICATE OF SERVICE

       I hereby certify that on July 9, 2021, I filed the foregoing pleading electronically through
the CM/ECF system which caused all parties or counsel to be served by electronic means as
more fully reflected on the Notice of Electronic Filing.


                                              /s/ Elizabeth M. Martinez 7/9/21
                                              ELIZABETH M. MARTINEZ
                                              Assistant United States Attorney




                                                 8
